Campbell, C. J.
I concur in tbe views of my Brother Mouse. I tbink, further, that no case is made which would allow complainants to join in the suit, which is multifarious.
ChampliN, J.
I have no doubt of the jurisdiction of the court of equity, in a proper case, not only to determine the question whether a nuisance in fact exists, but to make a decree that it be abated; but in such a case it must clearly appear that the complainant has title to the water-course, or the land under it, if it be a water course that is complained of, and that the nuisance is made out. Earl v. De Hart, 12 N. J. Eq. 280, 287; Van Bergen v. Van Bergen, 2 Johns. Ch. 272 ; Hammond v. Fuller, 1 Paige, 197; Mann v. Wilkinson, 2 Sum. 273; Farnum v. Blackstone Canal Co, 1 Id. 46; Hill v. Sayles, 12 Cush. 454, 457; Sheldon v. Rockwell, 9 Wis. 166; Ackerman v. Horicon, etc., Co., 16 Id. 154; Wilmarth v. Woodcock, 58 Mioh. 482; Wilmarth v. Woodcock, ante, 331.
Such is not the case here. The mill-dam, which is com*376plained of as the cause of the nuisance, is upon defendant’s land, and he has deeds for the right of flowing all lands which the mill-pond covers. This dam has been erected and maintained for more than 60 years, and has been in use for that time in ponding water for running a saw-mill.
It may be conceded that, upon general principles, security against all causes injurious to health and bodily comfort is essential to human happiness; and those acts of individuals which produce injury to health, or which seriously interfere with bodily comfort, may, as a general rule, be prohibited. At the same time it is evident that it is not every annoyance to health and comfort which constitutes a nuisance. This right of security to health and comfort is not absolute in a state of organized society. It must give way to the reasonable demands of trade, commerce, and the other vital interests of society; and in most eases of nuisances, or alleged nuisances, affecting personal health and comfort, there is involved the question of what constitutes a reasonable use of one’s property, which is one of fact, and the answer varies according to the circumstances of each case. And here is where the case of the complainants fails in an important particular. The testimony showing the facts relied upon to constitute the nuisance is not returned to this Court.
In equity cases this Court acts as an appellate tribunal, and our duty requires us to weigh the testimony, and from it determine the facts. No conclusions found by a circuit judge are either binding or conclusive upon us. We are bound to act upon our individual conscience, and such action must be based upon the testimony in the case. In the record filed here we are apprised that testimony was taken both in open court and by deposition, none of which is returned. A record of an indictment and conviction on a plea of guilty had nearly 30 years ago is the only evidence placed before us, by which the mill dam and pond in question, belonging to defendant’s ancestor, was adjudged a nuisance, he fined $15, *377■and ordered to clean it out; but no order was made to abate -or remoYe tbe dam, except that, until the order to cleanse it was complied with, the water should be drawn down so as to pass unobstructed in its accustomed channel. That is too remote to prove that the defendant is now maintaining a nuisance, and that the health and comfort of complainants are affected by the maintenance of the mill-dam as it exists at this time.
It is claimed that the case of Wright v. Dudley, 8 Mich. 74, is an authority for bringing the record to this Court without returning the testimony, and that this Court is bound by, and must act upon, the finding of facts stated in the decree. That case affords no countenance for such position. That case holds that if an appeal is taken, and neither party insists upon the proofs being returned to this Court, but go to hearing, it will stand for hearing upon the pleadings, and it will devolve upon the appellant to show that the decree is not warranted by the pleadings. The appellant does show by his answer that the decree was not warranted by the pleadings. He not only denies the allegations that any sickness is caused by the maintenance of the mill-dam, but also all the statements in the bill upon which complainants’ equity rests. In such a case there is no presumption that there was evidence below to authorize the decree made.
It has never been held that facts recited or found in a decree are evidence of anything upon a hearing in an appellate court. It is only when a decree is final that facts recited therein are evidence, and then only between the parties and their privies; but a decree appealed from is not final unless it is affirmed by the appellate court.
If the bill of complaint was supported by appropriate proofs, it would then devolve upon us to consider the question of personal health and comfort on one side, and a profitable use of defendant’s property on the other, and determine -on whom in equity the loss should fall; and in considering *378this question the fact, if it was shown to exist, that the boards of health of the townships of Exeter and Ash have adjudged it a nuisance, would have no controlling effect upon us; for the judgment of those boards cannot operate in auy respect as a judgment at law would upon the rights involved.
I fully agree with the opinion of Chief Justice Beasley in Hutton v. City of Camden, 39 N. J. Law, 122, 130, as applied to the facts of this case, in which he says:
“ The use of land and buildings, the enjoyment of water-rights, the practice of many trades and occupations, and the business of manufacturing in particular localities, all fall, on some occasions, in important respects within its sphere. To say to a man that he shall not use his property as he pleases, under certain conditions, is to deprive him pro tanto of the enjoyment of such property. ,To find conclusively against him that a state of facts exists with respect to the use of h s property, or the pursuit of his business, which subjects him to the condemnation of the law, is to affect his rights in a vital point. The next thing to depriving a man of his property is to circumscribe him in its use, and the right to use property is as much under the protection of the law as the property itself in any other aspect is, and the one interest can no more be taken out of the hands of the ordinary tribunals than the other can. If a man’s property cannot be taken away from him except upon trial by jury, or by the exercise of the right of eminent domain upon compensation made, neither can hei in any other mode, be limited in the use of it.
c( The right to abate- public nuisances, whether we regard it as existing in the municipalities or in the community, or in the hands of the individual, is a common-law right, and is derived in every instance of its exercise from the same source, — that of necessity. It is akin to the right of destroying property for the public safety, in case of the prevalence of a devastating fire or other controlling exigency. But the exigency must be present to justify the exercise of the right, and, whether present or not, must be submitted to a jury under the guidance of a court.”
For the reasons above stated, I concur in a reversal of the decree.